                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,              )
                                       )
                  Plaintiff,           )                4:15CR3078
                                       )
            V.                         )
                                       )
CLIFTON R. HUDSON,                     )                JUDGMENT
                                       )
                  Defendant.           )
                                       )


      IT IS ORDERED that judgment is entered dismissing the pending § 2255
motion and any amendments or supplements thereto with prejudice. No certificate of
appealability has been or will be issued.

      DATED this 20th day of February, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
